Citation Nr: 0102458	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The Board notes that the appellant withdrew the issue of 
entitlement to a bilateral leg condition from appellate 
review during a September 1999 hearing before the RO.  See 
38 C.F.R. § 20.204 (2000).


REMAND

In December 2000 the appellant's spouse requested hearing on 
behalf of the appellant.  The Board notes that in earlier 
correspondence received from the appellant he indicated that 
he was unable to read or write but was able to sign his name. 

Under applicable regulations, a hearing on appeal will be 
granted if an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear in 
person.  38 C.F.R. §§ 20.700, 20.1304(a) (2000).  In this 
case, the record reflects that a power of attorney has been 
executed in favor of The American Legion.  Accordingly, the 
Board finds that this matter should be clarified.  

The evidence shows that the appellant's original claims 
folder has been misplaced.  The current claims folder is 
rebuilt.  The RO has been unable to obtain the complete 
service medical records.  The records include the entrance 
examination which showed no abnormality of the knee.  Also on 
file is a medical board report, dated in July 1951 contains a 
diagnosis of osteochondritis dissecans of the right knee.  It 
was further stated that this disorder existed prior to 
service and was not aggravated by active duty.  In a March 
1952 report from the VA orthopedic clinic in West Roxbury it 
was indicated that the appellant was going to receive therapy 
at the VA facility on Court St.  This facility has been 
closed for several years.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant and 
request clarification regarding his request 
for a personal hearing in this matter.  The 
appellant's representative may be of 
assistance in this regard.

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
government and private medical records 
pertaining to treatment for his knees 
since his separation from active duty to 
the present that are not already on file, 
to include any treatment by the U. S. 
Public Health Service in conjunction with 
service in the Merchant Marines.

3.  The RO should take the appropriate 
action to locate any treatment records 
apparently beginning in 1952 from the VA 
facility located at 17 Court St. Boston, 
Massachusetts.  If these records have been 
retired they should be retrieved from the 
storage facility. 

4.  Thereafter, a VA examination should be 
conducted by an orthopedist in order to 
determine the nature, severity, and 
etiology of the reported disabilities 
involving the knees.  In addition to x-
rays, any other testing deemed necessary 
should be performed.  It is requested that 
the examiner obtain a detailed clinical 
history.  The claims folder and a copy of 
this Remand are to be made available to 
the examiner in conjunction with the 
examination.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the veteran has chronic 
disabilities involving the knees which are 
related to the veteran's periods of active 
duty?  If the examiner finds that a 
disability(ies) existed prior to service, 
it is requested that the examiner render 
an opinion as to whether it is as likely 
as not that the preservice disability(ies) 
of the knee(s) increased in severity 
during service beyond normal progression.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant needs to take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


